

	

		II

		109th CONGRESS

		1st Session

		S. 830

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Inhofe (for himself,

			 Mr. Coburn, Mr.

			 Roberts, and Mr. Cornyn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution Control Act to

		  insert a new definition relating to oil and gas exploration and

		  production.

	

	

		1.Definition relating to oil

			 and gas exploration and productionSection 502 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1362) is amended by adding at the end the

			 following:

			

				(24)Oil and gas

				exploration, production, processing, treatment operation, or

				transmission

					(A)In

				generalThe term oil and gas exploration, production,

				processing, treatment operation, or transmission means all field

				activities or operations associated with oil or gas exploration, production, or

				processing, or oil or gas treatment operations or transmission

				facilities.

					(B)InclusionsThe

				term oil and gas exploration, production, processing, treatment

				operation, or transmission includes activities necessary to prepare a

				site for oil or gas drilling and for the movement and placement of drilling

				equipment, whether or not the field activities or operations may be considered

				to be construction

				activities.

					.

		

